Citation Nr: 1450174	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  10-40 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an increased initial rating for asbestosis with pleural plaques, rated zero percent disabling prior to July 12, 2010, and 10 percent disabling since.


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to February 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In March 2012, the Veteran appeared before the undersigned Veterans Law Judge and gave testimony in support of his claim.  A complete transcript of this hearing is of record.

In February 2014, the Board remanded this claim for additional development.  All requested actions have been completed and the claim is once again before the Board. 

FINDING OF FACT

For the entire period on appeal, the Veteran's asbestosis with pleural plaques is characterized by FVC of 75- to 80-percent predicted value, or for DLCO (SB) of 66- to 80-percent of predicted.  


CONCLUSION OF LAW

The criteria are met for an initial disability rating of 10 percent, but no higher, for asbestosis with pleural plaques.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.97, Diagnostic Code 6833 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act (VCAA)

VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, the Veteran received a comprehensive VCAA notice letter in Ocotber 2009, which informed him of all necessary requirements for establishing service connection.  The instant appeal arises from the Veteran's disagreement with the initial evaluation assigned following the subsequent grant of service connection.  Because he received adequate notice prior to when service connection was granted, the claim is substantiated and no additional notice is required as to the downstream issue involving entitlement to a higher initial evaluation.  Any defect in the notice is deemed not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA regarding this claim.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(d).  VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

Here, VA has met its duty to assist the Veteran in the development of the claim being decided herein because his service treatment records, VA treatment records, and private treatment records have been obtained and appear to be complete. 

The Veteran has undergone VA examinations in connection with this appeal, including in December 2009, March 2011, and August 2014.  The Board finds that those examinations are adequate to decide the appeal.  The examiners reviewed the claims file, including the service treatment records, examined the Veteran and reported relevant clinical findings, and provided medical findings describing the degree of severity of the Veteran's disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2) (West 2002).  Because the evidence of record is otherwise adequate to fully resolve the appeal, no further VA examination is necessary.  See 38 C.F.R. § 3.159(c)(4) (2013).  Further, in obtaining the August 2014 VA compensation examination, the Board is also satisfied that there has been compliance with its prior remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

As noted above, VA provided the Veteran with a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearing, the undersigned fully explained the issue involved, including that the purpose of the hearing was to have the Veteran describe the impairment caused by his disability.  The undersigned and the Veteran's representative also explored the question of whether additional evidence favorable to the appeal remained outstanding.  The Board concludes that all the requirements described in 38 C.F.R. § 3.103(c)(2) and Bryant were met.

For the above reasons, the Board finds the duties to notify and assist have been met, and it may consider these claims at this time.

II.  Increased Rating 

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2013).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 .

In any increased rating claim, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record. Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54 .

The Veteran's asbestosis is evaluated under the criteria of 38 C.F.R. § 4.97, Diagnostic Code (DC) 6833 (asbestosis).  Diagnostic Codes 6825 through 6833 in turn are rated under the General Rating Formula for Interstitial Lung Disease. 

The General Rating Formula for Interstitial Lung Disease provides that a rating of 10 percent is assigned for Forced Vital Capacity (FVC) of 75- to 80-percent predicted value, or for Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath method (DLCO (SB)) of 66- to 80-percent of predicted.  A rating of 30 percent is assigned for FVC of 65- to 74-percent predicted, or for DLCO (SB) of 56- to 65-percent predicted.  A rating of 60 percent is assigned for FVC of 50- to 64-percent predicted; or, DLCO (SB) of 40- to 55-percent predicted; or, maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.  A rating of 100 percent is assigned for FVC less than 50 percent of predicted value; or, DLCO (SB) less than 40-percent predicted; or, maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation; or, cor pulmonale (right heart failure) or pulmonary hypertension, or; requires outpatient oxygen therapy.

In connection with his September 2009 claim of entitlement to service connection, the Veteran submitted private medical records.  Those dated in June 2009, show the Veteran reported shortness of breath.  A chest examination showed no pleural or parenchymal evidence for pneumoconiosis.  Thereafter, a pulmonary function test (PFT) conducted in November 2009 showed FVC results of 87 percent predicted, and DLCO (SB) of 78 percent predicted.  In a December 2009 private treatment record, interpreting the results of the November 2009 PFT, the Veteran's private physician found that this PFT was essentially normal with borderline diminished residual volume of uncertain significance.

The Veteran underwent a VA examination in December 2009.  At that time, the Veteran again reported complaints of shortness of breath and fatigue.  Following a physical examination, the VA examiner provided a diagnosis of pleural plaques secondary to asbestos exposure, confirmed by a chest CT.  In addition, a PFT was conducted, which yielded normal spirometry results with mild decrease in diffusion capacity.  The Veteran's FVC was found to be 88.4 percent predicted, and DLCO (SB) was found to be 66.6 percent predicted.  The examiner also noted the Veteran was self-employed selling products for plastic injection and that his lung disorder does not impact his ability to maintain a substantially gainful employment.  

In July 2010, a PFT performed by his private physician showed FVC results of 76 percent predicted.  The Veteran's private physician stated the results of this PFT showed a mild reduction in both volumes and flow rates, with no significant changes after inhaling albuterol. 

The Veteran was next scheduled for a VA examination in March 2011.  The Veteran again reported shortness of breath with minimal exertion, and difficulty carrying his 10 to 15 pound bag for work.  It was also noted that the Veteran did not have a cough, hemoptysis, chest pain, fever, chills, or pneumonia.  The Veteran stated he suffered from occasional wheezing with humid weather, had been prescribed an albuterol inhaler but stated he did not use it because it did not help.  The Veteran refused to participate in clinical testing during this examination.  The VA examiner noted the Veteran was employed full time, with his above noted physical limitations.  

A May 2011 statement from the Veteran's private physician indicated that the Veteran's symptoms had worsened, as noted in his PFT from July 2010.  This physician stated that because of the asbestosis and severe shortness of breath, the Veteran is no longer capable of fulfilling his job duties.  As a result he has become totally disabled.  [In July 2011, however, the Veteran's representative clarified the Veteran was not seeking benefits based on individual unemployability.]

In accordance with the Board's February 2014 remand directives, the Veteran was again scheduled for a VA examination in August 2014.  The VA examiner noted the Veteran's report of shortness of breath, but also indicated there was no evidence of daily cough or sputum production, paroxysmal nocturnal dyspnea or orthopnea, ischemic cardiac disease, or pulmonary emboli.  Further, the Veteran's respiratory condition does not require the use of oral or parenteral corticosteroid medications, inhaled medications, bronchodilators, antibiotics, or outpatient oxygen therapy.  PFT results showed FVC of 79 percent predicted and DLCO (SB) was 67 percent predicted.  As for any impact on the Veteran's ability to work, the VA examiner found that sustained moderate or heavy physical labor would be limiting, but there are no significant limitation in terms of light duty or sedentary type employment activities.

In evaluating the Veteran's claim for a higher rating, the medical evidence supports the assignment of a 10 percent rating for the entire period on appeal, but no higher, for asbestosis with pleural plaques.  Specifically, the November 2009 PFT shows a DLCO of 78 percent predicted.  Thereafter, the December 2009 PFT, conducted during the December 2009 VA examination, also shows a DLCO of 66.6, which is sufficient to meet the requirements of a 10 percent rating pursuant to DC 6833.  However, at no point does the evidence show FVC of less than 75 percent predicted, or DLCO less than 66 percent predicted.  Rather, the Veteran's measured values and findings are all less severe than required for a disability rating in excess of 10 percent.  

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence cited above the Board has considered the lay evidence offered by the Veteran in the form of his statements to various medical providers and correspondence to VA by the Veteran, including his March 2012 hearing testimony.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Similarly, the Veteran is competent to report shortness of breath and difficulty carrying items.  While such evidence is credible, there are no diagnostic codes in the rating schedule that equate disability to subjective shortness of breath; rather, all applicable diagnostic codes, are based on measurable impairment as demonstrated by PFTs.  Accordingly, even affording full competence and credibility to the lay evidence offered by the Veteran, such lay evidence does not show entitlement to a disability rating in excess of 10 percent.  

Further, the Veteran submitted medical treatise information in support of his claim for a higher rating.  The information provided includes a history of the Veteran's Naval vessel, USS Coral Seas, and symptoms of asbestosis.  The Board finds that this information pertains to the establishment of a diagnosis of asbestosis, as opposed to assessing the Veteran's level of severity for his already-service connected disability.  The information does not include any clinical finds specific to the Veteran that would warrant a rating in excess of 10 percent.  

In sum, the Board has found that the criteria are met for an initial rating of 10 percent, but no higher, for the service-connected asbestosis with pleural plaques.  

The Board's findings above are based on schedular evaluation.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Schedular ratings are based primarily upon the average impairment in earning capacity, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  38 C.F.R. § 4.15.

To afford justice in exceptional situations, however, an extraschedular rating may also be assignable.  38 C.F.R. § 3.321(b).  The Board may not, in the first instance, assign an increased rating on an extraschedular basis, but may determine whether referral for extraschedular consideration is warranted, provided that it articulates the reasons or bases for that determination.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  This determination follows a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, the level of severity and symptomatology of a veteran's service-connected disability must be compared with the established criteria found in the rating schedule for that disability.  Id.  If the rating criteria reasonably describe a veteran's disability level and symptomatology, the disability picture is contemplated by the rating schedule.  Therefore, the assigned schedular evaluation is adequate and no referral is required.  Id.  If the schedular evaluation does not contemplate the level of disability and symptomatology, and is found inadequate, the second step of the inquiry requires the Board to determine whether the exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-16.

If analysis of the first two steps shows that the rating schedule is inadequate to evaluate the disability picture and that picture shows the related factors discussed above, the final step requires that the disability be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. 111.

Here, the Veteran's complaints of chest pain and shortness of breath with exertion are not expressly contemplated by the General Rating Formula for Interstitial Lung Disease 38 C.F.R. § 4.97.  Instead, DC 6833 directs that lung diseases are rated based on FVC and DLCO findings, which are clinical in nature.  Accordingly, the Veteran's symptoms appear to be more appropriately considered in the context of an extraschedular consideration rather than 38 C.F.R. § 4.97.  Nonetheless, referral is not warranted because the Veteran's symptoms did not result in marked interference with employment or frequent periods of hospitalization.  

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Section 3.321(b)(1) performs a gap-filling function, accounting for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented.  See id.  

In this case, the Veteran is service connected for tinnitus and asbestosis.  The evidence of record does not reflect that there is an exceptional circumstance in the Veteran's case even when the disabilities are considered in the aggregate.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular ratings is not warranted.  


ORDER

Entitlement to an initial 10 percent rating, but no higher, for asbestosis with pleural plaques, for the entire appeal period is granted.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


